Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 4, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  154602 & (10)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  MICHAEL J. RADLER,                                                                                                  Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154602
                                                                    COA: 334214
                                                                    Midland CC: 09-005486-DO
  JUDITH M. RADLER,
             Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the September 21, 2016 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 4, 2016
         s1101
                                                                               Clerk